                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ESTHER JONES-ALLEY,                                        CASE NO. C19-0708-JCC
10                              Plaintiff,                      ORDER
11          v.

12   MTGLQ INVESTORS LP, and SELENE
     FINANCE LP,
13
                                Defendants.
14

15
            This matter comes before the Court on Plaintiff’s motion for extension of time to file a
16
     response in opposition (Dkt. No. 9) to Defendants’ motion to dismiss (Dkt. No. 5). On May 13,
17
     2019, Plaintiff filed this lawsuit alleging various claims against Defendants arising from a
18
     mortgage she obtained in 2007. (See generally Dkt. No. 1.) On June 4, 2019, Defendants filed a
19
     motion to dismiss the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). (Dkt. No.
20
     5.) On June 17, 2019, Plaintiff filed a motion for extension of time to file an opposition to
21
     Defendants’ motion to dismiss, which seeks an additional 15 days to respond. (Dkt. No. 9 at 2.)
22
     Defendants do not oppose the motion.
23
            “When an act may or must be done within a specified time, the court may, for good
24
     cause, extend the time . . . with or without notice if the court acts, or if a request is made, before
25
     the original time or its extension expires.” Fed. R. Civ. P. 6(b)(1)(A). Plaintiff’s motion for an
26


     ORDER
     C19-0708-JCC
     PAGE - 1
 1   extension of time was timely filed, and demonstrates good cause warranting additional time to

 2   respond. (See Dkt. No. 9.) Therefore, Plaintiff’s motion for extension time to respond (Dkt. No.

 3   9) to Defendants’ motion to dismiss (Dkt. No. 5) is GRANTED. Plaintiff shall file her opposition

 4   to Defendants’ motion to dismiss no later than July 15, 2019. Defendants may file a reply no

 5   later than July 19, 2019. The Clerk is DIRECTED to re-note Defendants’ motion to dismiss to

 6   July 19, 2019.

 7          DATED this 2nd day of July 2019.




                                                         A
 8
 9

10
                                                         John C. Coughenour
11                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0708-JCC
     PAGE - 2
